269 F.2d 245
Richard M. JAMES, Appellant,v.UNITED STATES of America, Appellee.
No. 14847.
United States Court of Appeals District of Columbia Circuit.
Argued June 26, 1959.
Decided July 2, 1959.

Appeal from the United States District Court for the District of Columbia; Joseph J. Sirica, District Judge.
Mr. Richard A. Mehler, Washington, D. C. (appointed by this court) for appellant.
Mr. Walter J. Bonner, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Carl W. Belcher, Asst. U. S. Atty., were on the brief, for appellee.
Before EDGERTON, WILBUR K. MILLER, and FAHY, Circuit Judges.
PER CURIAM.


1
This appeal is from a conviction of robbery. We find no error.


2
Affirmed.